
	
		II
		110th CONGRESS
		1st Session
		S. 76
		IN THE SENATE OF THE UNITED STATES
		
			January 4, 2007
			Mr. Schumer introduced
			 the following bill; which was read twice and referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To amend section 1028 of title 18, United States Code, to
		  prohibit the possession, transfer, or use of fraudulent travel
		  documents.
	
	
		1.Short
			 titleThis Act may be cited as
			 the False Travel Documents Prohibition
			 Act of 2007.
		2.Travel
			 documents
			(a)In
			 generalSection 1028 of title 18, United States Code, is
			 amended—
				(1)in the section
			 heading, by inserting FALSE
			 TRAVEL DOCUMENTS, after IDENTIFICATION
			 DOCUMENTS,;
				(2)in subsection
			 (a)—
					(A)in paragraph (1),
			 by inserting or false travel document after false
			 identification document;
					(B)in paragraph (2),
			 by inserting or false travel document after false
			 identification document;
					(C)in paragraph (3),
			 by striking or false identification documents and inserting
			 false identification documents, or false travel
			 documents;
					(D)in paragraph (5),
			 by inserting or false travel document after false
			 identification document; and
					(E)in paragraph (8),
			 by inserting false travel documents, after false
			 identification documents,;
					(3)in subsection
			 (b)—
					(A)in paragraph
			 (1)(B), by striking or false identification documents and
			 inserting false identification documents, or false travel
			 documents; and
					(B)in paragraph
			 (2)(A), by striking or a false identification document and
			 inserting a false identification document, or a false travel
			 document;
					(4)in subsection
			 (c)(3)(B), by inserting false travel document, after
			 false identification document,;
				(5)in subsection
			 (d)—
					(A)in paragraph
			 (11), by striking and at the end;
					(B)in paragraph
			 (12), by striking the period at the end and inserting ; and;
			 and
					(C)by adding at the
			 end the following:
						
							(13)the term
				false travel document means a document issued for the use of a
				particular, identified individual and of a type intended or commonly accepted
				for the purposes of passage on a commercial aircraft or train, including a
				ticket or boarding pass, that—
								(A)was not issued by
				or under the authority of a commercial airline or rail carrier, but appears to
				be issued by or under the authority of a commercial airline or rail carrier;
				or
								(B)was issued by or
				under the authority of a commercial airline or rail carrier, but was
				subsequently altered for purposes of
				deceit.
								;
				and
					(6)in subsection
			 (h), by inserting false travel documents, after
			 identification documents,.
				(b)Technical
			 amendmentThe table of sections for chapter 47 of title 18,
			 United States Code, is amended by striking the item related to section 1028 and
			 inserting the following:
				
					
						1028. Fraud and related
				activity in connection with identification documents, false travel documents,
				authentication features, and
				information.
					
					.
			
